United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3077
                        ___________________________

                            United States of America

                                     Plaintiff - Appellee

                                       v.

Randall Dewayne Crockett, also known as Chip, also known as C-Rip, also known
                       as Randall Dawayne Crockett

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                           Submitted: April 14, 2020
                           Filed: September 3, 2020
                                [Unpublished]
                                ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Randall Crockett, who pleaded guilty to conspiring to distribute
methamphetamine, 18 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846, received a sentence
of 400 months in prison. His main argument is that he should not have received an
obstruction-of-justice enhancement. See U.S.S.G. § 3C1.1. We agree, so we vacate
and remand for resentencing.

       This case has an odd procedural history. The presentence investigation report
recommended a range of 360 months to life imprisonment based on an offense level
of 39. But then, on its own initiative, the district court imposed a two-level
enhancement for obstruction of justice because Crockett had tried to hire someone
to kill an informant. See id. § 3C1.1 cmt. n.4(A); see also United States v. Willis,
997 F.2d 407, 416–17 (8th Cir. 1993) (allowing a district court to impose an
obstruction-of-justice enhancement when the facts supporting it were in the record
and the defendant had an opportunity to object). The enhancement increased the
recommended “range” to life imprisonment.

       Crockett now opposes the enhancement on the ground that there was no
evidence that his murder-for-hire scheme had anything to do with “the investigation,
prosecution, or sentencing of” his drug-conspiracy offense. Id. § 3C1.1; see United
States v. Galaviz, 687 F.3d 1042, 1043 (8th Cir. 2012) (discussing the requirements
for imposing the enhancement under similar circumstances). He never raised this
objection below, so our review is for plain error, see United States v. Thompson, 770
F.3d 689, 694 (8th Cir. 2014), which means that relief is available only if (1) there
was an error; (2) it was plain; and (3) it affected his substantial rights. United States
v. Pirani, 406 F.3d 543, 550 (8th Cir. 2005) (en banc) (quoting Johnson v. United
States, 520 U.S. 461, 466–67 (1997)). Even then, we may exercise our discretion to
correct the error only if it “seriously affect[ed] the fairness, integrity, or public
reputation of judicial proceedings.” Id. (quoting Johnson, 520 U.S. at 467).

       Although there is little question that trying to kill an informant can be a reason
to give an obstruction-of-justice enhancement, it is not automatic. See Galaviz, 687
F.3d at 1043. Crockett must have “thought that [the informant] was going to testify
against him at sentencing.” Id. Neither the presentence investigation report nor the
government’s evidence addressed this point. Without anything in the record on it,

                                          -2-
the district court plainly erred when it imposed the enhancement. See id.; see also
United States v. Lachowski, 405 F.3d 696, 698 (8th Cir. 2005) (explaining that an
error is plain when it “contraven[es] . . . controlling circuit precedent”).

       The closer questions are whether the error impacted Crockett’s “substantial
rights” and “seriously affect[ed] the fairness, integrity, or public reputation of
judicial proceedings.” Pirani, 406 F.3d at 550 (quoting Johnson, 520 U.S. at 467).
We conclude that it did because it led to “an incorrect Guidelines range”: life
imprisonment, rather than 360 months to life imprisonment. Molina-Martinez v.
United States, 136 S. Ct. 1338, 1345 (2016); see id. at 1345–47. Applying an
incorrect range “can, and most often will,” be enough to satisfy these requirements,
“[e]ven if the sentencing judge [saw] a reason to vary.” Id. (explaining how to
evaluate “substantial rights” in the sentencing context); see also Rosales-Mireles v.
United States, 138 S. Ct. 1897, 1911 (2018) (“In the ordinary case, . . . the failure to
correct a plain Guidelines error that affects a defendant’s substantial rights will
seriously affect the fairness, integrity, and public reputation of judicial
proceedings.”).

      To be sure, as the government points out, the district court was not as clear as
it could have been in explaining Crockett’s 400-month sentence. See Molina-
Martinez, 136 S. Ct. at 1347. Just before announcing the sentence, for example, it
stated “that the guideline sentencing system adequately addresse[d] the
circumstances . . . and that the range [was] reasonable.” This statement arguably
suggests that the district court used the non-enhanced range to impose a sentence
between 360 months and life imprisonment.

      In context, however, we are convinced that the government has identified just
a “simpl[e] miss[tatement].” United States v. Buck, 661 F.3d 364, 374 (8th Cir.
2011). After all, just moments earlier, the district court had announced the
obstruction-of-justice enhancement. And were there any lingering doubt from the
sentencing transcript, the written judgment eliminates it by making clear that the

                                          -3-
court started with the “incorrect Guidelines range” of life imprisonment, and then
varied downward from there. 1 Molina-Martinez, 136 S. Ct. at 1345; see Rosales-
Mireles, 138 S. Ct. at 1911.

      We accordingly vacate Crockett’s sentence and remand for resentencing.
                     ______________________________




      1
       Crockett also challenges the substantive reasonableness of the sentence.
Given that his sentence may differ on remand, however, it is premature to address
the reasonableness of a sentence that he has yet to receive. See United States v.
Robinson, 639 F.3d 489, 498 n.4 (8th Cir. 2011).
                                       -4-